Exhibit 10.1

LOGO [g241369ex10_1pg001.jpg]

October 3, 2011

Philip D. Ankeny

353 Ferndale Road

Wayzata, MN 55391

 

  Re: Separation and Release Agreement

Dear Phil,

This letter confirms the arrangements regarding the termination of your
employment with SurModics, Inc. (“SurModics”, or the “Company”). The purpose of
this separation and release agreement (“Agreement”) is to set forth the specific
separation pay and benefits that SurModics will provide you in exchange for your
agreement to the terms and conditions of this Agreement.

By your signature below, you agree to the following terms and conditions:

 

  1. End of Employment.

 

  a. The last day of your employment with SurModics was August 31, 2011, which
is considered your Employment Termination Date.

 

  b. Except for any rights you may have under any stock agreements between you
and the Company or under any SurModics benefit plan following your Employment
Termination Date (which shall be determined in accordance with the provisions of
any such grant agreement or the applicable benefit plan), you are not eligible
for any other payments or benefits except for those expressly described in this
Agreement, which are contingent on your signing, not rescinding, and otherwise
complying with the terms of this Agreement.

 

  2. Separation Pay and Benefits. Specifically in consideration of your signing
and not rescinding this Agreement, and subject to the limitations, obligations,
and other provisions contained in this Agreement, SurModics agrees as follows:

 

  a. To pay you severance pay, as a lump sum less applicable withholdings, as
follows: (i) $252,350 representing an amount equal to twelve (12) months of your
base pay in effect as of your Employment Termination Date, (ii) $132,750
representing a prorated amount of your incentive award under the Company’s
fiscal 2011 annual incentive plan, and (iii) $84,375 representing a portion of
the value of your unvested stock awards that were granted to you on November 30,
2010 and that were forfeited as a result of the termination of your employment
with the Company.

 

9924 West 74th Street    Eden Prairie, MN 55344    phone 952-500-7000    fax
952-500-7001    www.surmodics.com



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 2 of 8

 

  b. To pay you a cash payment equal to $18,284, as a lump sum less applicable
withholdings, to assist you with the costs of COBRA continuation coverage for
you and your eligible dependents for a period of twelve months following the
Employment Termination Date.

 

  c. To pay you a cash payment equal to $8,000, as a lump sum less applicable
withholdings, in order to cover the cost of executive-level outplacement
assistance services.

The payment described in Section 2(a)(ii) will be paid on the date that is the
later of: (i) the Company’s next regularly scheduled payroll date following the
expiration of the Rescission Period (as defined below), or (ii) ten
(10) business days following the expiration of the Rescission Period. The
payments described in Sections 2(a)(i), 2(a)(iii), 2(b) and 2(c) will be paid on
January 13, 2012.

 

  3. Release of Claims. Specifically in consideration of the separation pay and
benefits described in Section 2, and to which you would not otherwise be
entitled, by signing this Agreement you, for yourself and anyone who has or
obtains legal rights or claims through you, agree to the following:

 

  a. You hereby do release and forever discharge all of your rights you may have
to any relief of any kind from any of the Released Persons (as defined below),
including without limitation, any and all manner of claims, demands, actions,
causes of action, administrative claims, liability, damages, claims for punitive
or liquidated damages, claims for attorney’s fees, costs, interest and
disbursements, individual or class action claims, requests for equitable relief,
or any other demands of any kind whatsoever, you have or might have against any
Released Person, whether known or unknown, in law or equity, contract or tort,
arising out of or in connection with your employment with SurModics, or the
termination of that employment, or otherwise, and however originating or
existing, from the beginning of time through the date of your signing this
Agreement.

 

  b.

This release includes, without limiting the generality of the foregoing, all of
your rights to relief of any kind from any of the Released Persons for any
claims, including claims you may have for wages, bonuses, commissions,
penalties, deferred compensation, vacation pay, separation benefits, back pay,
front pay, reinstatement, equitable relief, compensatory damages, damages for
alleged personal injury, liquidated damages, punitive damages, failure to keep
any promise, breach of a covenant of good faith and fair dealing, breach of
fiduciary duty, estoppel, your claims, if any, as a “whistleblower,” defamation,
invasion of privacy, negligence, assault, battery, intentional or negligent
infliction of emotional distress, fraud, misrepresentation, retaliation or
reprisal, constructive discharge, false imprisonment, interference with
contractual or business relationships, improper discharge (based on contract,
common law, or statute, including any federal, state or local statute or
ordinance prohibiting discrimination or retaliation in employment), violation of
the United States Constitution, the Minnesota Constitution, the California
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 3 of 8

 

  Act, Minn. Stat. § 363.01 et seq., Title 25 of the Code of Alabama, the
California Fair Employment and Housing Act, Cal. Gov’t Code § 12900 et seq., the
Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq., the California Law on Equal
Pay, Cal. Labor Code § 1197.5, Title VII of the Civil Rights Act, 42 U.S.C. §
2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., 42 U.S.C. § 1981,
the Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, the Genetic Information Nondiscrimination Act, the Fair
Credit Reporting Act, the Lilly Ledbetter Fair Pay Act of 2009, any claim
arising under workers’ compensation non-interference or non-retaliation statutes
such as Minn. Stat. § 176.82, and any claim for retaliation or discrimination
based on sex, race, color, creed, religion, age, national origin, marital
status, sexual orientation, genetic information, disability, status with regard
to public assistance or any other protected class, or sexual or other
harassment.

 

  c. This release also includes all rights you have under Cal. Civil Code §
1542, which states that: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.” You agree that this waiver covers all claims whether or not
you now know about such claims.

 

  d. You affirm that you have not caused or permitted, and to the full extent
permitted by law will not cause or permit to be filed, any charge, complaint, or
action of any nature or type against any Released Person, including but not
limited to any action or proceeding raising claims arising in tort or contract,
or any claims arising under federal, state, or local laws, including
discrimination laws. Excluded from this covenant are any claims which cannot be
waived by law, including, without limitation, the right to file a charge with or
participate in any investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local agency. Nothing in this Agreement is
intended to interfere with such right. You agree to waive, however, your right
to any monetary recovery should the EEOC or any state or local agency pursue any
claims on your behalf.

 

  e. You are not, by signing this Agreement, releasing or waiving (1) any vested
interest you may have in any 401(k) or employee stock purchase plan by virtue of
your employment with SurModics, (2) any rights or claims that may arise after
the Agreement is signed, (3) the post-employment benefits and payment
specifically promised to you under this Agreement, (4) the right to institute
legal action for the purpose of enforcing the provisions of this Agreement, or
(5) the right to file a claim for unemployment benefits.

 

  f. As used in this Section 3, “Released Persons” shall mean SurModics, Inc.
and its related entities, insurers, and its and their present and former
officers, directors, shareholders, trustees, employees, agents, attorneys,
representatives and consultants, and the successors and assigns of each, whether
in their individual or official capacities, and the current and former trustees
or administrators of any pension or other benefit plan applicable to the
employees or former employees of SurModics, in their official and individual
capacities.



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 4 of 8

 

  4. Acknowledgement of Receipt of Information. By signing this Agreement, you
acknowledge that you have received SurModics, Inc.’s Separation Pay and Benefits
Eligibility Disclosure (the “Disclosure”), attached hereto as Exhibit A, which
sets forth (a) information relating to employees in your decisional unit (as
described in the Disclosure) who are being offered separation benefits in
exchange for signing, not rescinding and otherwise complying with a separation
and release agreement and (b) information relating to employees in your
decisional unit who were considered but who are not eligible to receive such
separation benefits in connection with the reduction in force. You acknowledge
that you have reviewed and understand the information contained in the
Disclosure.

 

  5. Notice of Right to Consult Attorney and Forty-Five (45) Day Consideration
Period. By signing this Agreement, you acknowledge and agree that SurModics has
informed you by this Agreement that (1) you have the right to consult with an
attorney of your choice prior to signing this Agreement, and (2) you are
entitled to forty-five (45) days from the receipt of this Agreement and
Disclosure, not counting the day upon which you receive them, to consider
whether the terms of this Agreement and the Disclosure are acceptable to you.
SurModics encourages you to use the full 45-day period to consider this
Agreement but you have the right, if you choose, to sign this Agreement prior to
the expiration of the forty-five (45) day period. You also agree that any
changes made to this Agreement before you sign it, whether material or
immaterial, will not restart the forty-five (45) day period.

 

  6. Notice of Right to Rescind this Agreement. You are hereby notified of your
right to rescind this Agreement within fifteen (15) calendar days of your
signing this Agreement (the “Rescission Period”). This Agreement will not become
effective unless and until the Rescission Period has expired without your
rescission of it. In order to be effective, the rescission must

 

  a. be in writing; and

 

  b.

delivered to Bryan Phillips, SurModics, Inc., 9924 West 74th Street, Eden
Prairie, MN 55344-3523, by hand or mail within the required period.

This Agreement will be effective upon the expiration of the 15-day period
without rescission. You understand that if you rescind any part of this
Agreement in accordance with this Section 6, you will not receive the separation
pay or benefits described in Section 2 and you will be obligated to return any
such benefits and payment if already received. Payments provided under this
Agreement will be considered timely if placed in the U.S. Mail, postage prepaid,
and postmarked on the date such payment is due.

 

  7.

Return of Property. By signing this Agreement, you acknowledge and agree that
all documents and materials relating to the business of, or the services
provided by, SurModics are the sole property of SurModics. By signing this
Agreement you further agree and represent that you have returned to SurModics
all of its property, including but not limited to, all



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 5 of 8

 

  customer records and other documents and materials, whether on computer disc,
hard drive or other form, and all copies thereof, within your possession or
control, which in any manner relate to the business of, or the duties and
services you performed on behalf of SurModics.

 

  8. Confidential and Proprietary Information. By signing this Agreement, you
acknowledge and agree that you have had access in your employment with SurModics
to confidential and proprietary information of SurModics and further acknowledge
and agree that the release or disclosure of any confidential or proprietary
information of SurModics will cause SurModics irreparable injury. By signing
this Agreement, you acknowledge that you have not used or disclosed, and agree
that you will not at any time use or disclose, to any other entity or person,
directly or indirectly, any confidential or proprietary information of
SurModics. For purposes of this Agreement, the term “confidential or proprietary
information” shall include, but not be limited to, customer lists and
information pertaining to customer lists; contact lists; and information about
the personal or business affairs of SurModics’ customers, vendors, or employees.

 

  9. Mutual Non-Disparagement. You agree that you will not make any disparaging,
negative, or derogatory comments about the Company, any of its officers,
directors, or employees, or any of the Company’s products or services. SurModics
agrees that none of its executive officers or its directors will make any
disparaging, negative, or derogatory statements about you. It will not be a
violation of either party’s obligations under this Section to make truthful
statements as required by law or formal legal process.

 

  10. Confidentiality. You agree not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the contents and
terms of this Agreement, except that you may discuss the contents and terms of
this Agreement with your legal and financial advisors and your spouse, provided
they agree to keep the information confidential, or as otherwise required by law
or formal legal process.

 

  11. Non-Competition. You acknowledge and reaffirm your commitment to adhere to
the Invention/Non-Disclosure Agreement you previously entered with SurModics,
which is attached here as Exhibit B (the “Non-Competition Agreement”). You agree
that that Non-Competition Agreement survives your separation from employment, is
unaffected by this Agreement and remains binding upon you according to its
terms.

 

  12. Ongoing Assistance. Following your Employment Termination Date, you agree
to make yourself reasonably available, subject to your other personal and
professional commitments and obligations, to provide information and other
assistance as reasonably requested by the Company (and, at the reasonable
expense of the Company), with respect to pending, threatened or potential claims
or other matters about which you have personal knowledge or that were within the
scope of your employment with the Company. In all events, the Company shall
reimburse you or pay on your behalf, all direct expenses incurred (including any
travel) in connection with your fulfillment of the obligations set forth in this
Section 12.

 

  13.

Remedies. If you breach any term of this Agreement, SurModics shall be entitled
to its available legal and equitable remedies, including but not limited to
suspending and recovering any and all payments and benefits made or to be made
under this Agreement.



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 6 of 8

 

If SurModics seeks and/or obtains relief from an alleged breach of this
Agreement, all of the provisions of this Agreement shall remain in full force
and effect.

 

  14. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by SurModics or you of
any liability or unlawful conduct whatsoever. SurModics and you specifically
deny any liability or unlawful conduct.

 

  15. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of SurModics. The rights and
obligations of this Agreement shall inure to the successors and assigns of
SurModics.

 

  16. Law Governing. This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.

 

  17. Full Agreement. This Agreement contains the full agreement between you and
SurModics and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties, except for the Non-Competition Agreement,
and any stock option grant agreements between you and SurModics, which shall
remain in full force and effect according to their terms.

 

  18. Additional Representations and Acknowledgments. By signing this Agreement,
you represent that you are legally able and entitled to receive the separation
pay and benefits described in Section 2. You further represent that you have not
been involved in any personal bankruptcy or other insolvency proceedings at any
time since you began your employment with SurModics. No child support orders,
garnishment orders, or other orders requiring that money owed to you by
SurModics be paid to any other person are now in effect. You also represent and
confirm that you have been fully paid for all wages, overtime, commissions,
bonuses, and other compensation that you earned during your employment with
SurModics. You also represent and confirm that during your employment with
SurModics you received all leaves of absence that you requested and to which you
were entitled under the Family Medical Leave Act or any other law. You
acknowledge and agree that SurModics may modify or terminate its group insurance
plans at any time and that you shall have the same right to participate in
SurModics’ group insurance plans only as provided on an equivalent basis to
other SurModics employees. In order to continue coverages, you must elect COBRA
coverage in accordance with the applicable plan documents. Nothing in this
Agreement extends your COBRA period for continuation of your insurance coverage
under SurModics’ group plans.

 

  19. Taxes. The payments under this Agreement are intended to be exempt from,
or to comply with, the provisions of Section 409A of the Internal Revenue Code
and the interpretative guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly. SurModics makes no
representation or warranty to you regarding the tax treatment of any payment
hereunder and you will be solely responsible for taxes in connection with any
such payments.



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 7 of 8

 

  20. Counterparts. This Agreement may be executed and delivered in one or more
counterparts by facsimile signature or portable document format, each of which
shall be deemed to be an original, and both of which taken together, shall
constitute one agreement binding on both parties.

 

  21. Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 3, and understand that the release of claims is a
full and final release of all of your rights that you may have to any relief of
any kind for any claims against SurModics (as defined in Section 3). By signing,
you also acknowledge and agree that you have entered into this Agreement
knowingly and voluntarily.

After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, please evidence your agreement to the
provisions set forth in this Agreement by dating, signing, and returning a copy
of the attached acknowledgement.

Sincerely,

/s/ Bryan K. Phillips

Bryan K. Phillips

Senior Vice President, Legal and Human Resources

BKP:jaf



--------------------------------------------------------------------------------

Mr. Philip D. Ankeny

October 3, 2011

Page 8 of 8

 

ACKNOWLEDGMENT AND SIGNATURE

By signing below, I acknowledge and agree to the following:

 

  •  

I have had adequate time to consider whether to sign this Separation and Release
Agreement.

 

  •  

I have read this Separation and Release Agreement and the Disclosure carefully.

 

  •  

I understand and agree to all of the terms of the Separation and Release
Agreement and the Disclosure.

 

  •  

I am knowingly and voluntarily releasing my claims against SurModics.

 

  •  

I have not, in signing this Separation and Release Agreement, relied upon any
statements or explanations made by SurModics except as for those specifically
set forth in this Agreement.

 

  •  

I intend this Separation and Release Agreement to be legally binding.

Accepted this 3rd day of October, 2011.

 

/s/ Philip D. Ankeny

Philip D. Ankeny (signature)